Exhibit 10.67
The Goldman Sachs Group, Inc.
Signature Card For ____ Year-End Awards (China) and the BNY Mellon Custody
Account
and Consent to Receive Electronic Delivery



IMPORTANT: PLEASE REVIEW, EXECUTE AND RETURN THIS FORM TO: EQUITY COMPENSATION
(DIVISION OF HCM), 30 HUDSON STREET, 35TH FLOOR, JERSEY CITY, NJ 07302.
YOU MUST PROPERLY EXECUTE THIS FORM TO ACKNOWLEDGE ACCEPTANCE OF THE TERMS AND
CONDITIONS OF YOUR AWARD(S) AND RELATED MATTERS.
1. I have received and agree to be bound by The Goldman Sachs Amended and
Restated Stock Incentive Plan (the “SIP”) and the Award Agreement(s) applicable
to me in connection with the ___ Year-End Award(s) (the “Award(s)”) that I have
been granted by the Firm (as defined below). I confirm that I have accepted the
Award(s) subject to the terms and conditions contained in the SIP and the Award
Agreement(s), including but not limited to, the requirement that disputes
relating to the Award(s) and the Award Agreement(s) be decided through
arbitration in New York City and be governed by New York law.
As a condition of this grant, I understand that the Award(s) (as well as any
other award that the Firm may grant to me under the SIP) is/are subject to other
governing law provisions (as outlined in this signature card, in the current or
otherwise then current Award Summary (as defined below) or otherwise as may be
required under applicable law) and, as a condition to receiving such awards, I
agree to be bound thereby. I also understand that the Firm may grant to me other
awards under the SIP that also may contain (among other terms and conditions)
arbitration and other governing law provisions and, as a condition to receiving
such awards, I agree to be bound thereby. As a condition of this grant, I agree
to provide upon request an appropriate certification regarding my U.S. tax
status on Form W-8BEN, Form W-9, or other appropriate form, and I understand
that failure to supply a required form may result in the imposition of backup
withholding on certain payments I receive pursuant to this grant.
Further, as a condition of this grant, if I am a person who has worked in the
United Kingdom at any time during the earnings period relating to any award
under the SIP, as determined by the Firm, when requested and as directed by the
Firm, I will agree to a Joint Election under s431 ITEPA 2003 of the laws of the
United Kingdom for full or partial disapplication of Chapter 2 Income Tax
(Earnings and Pension) Act 2003 under the laws of the United Kingdom and will
sign and return such election in respect of all future deliveries of shares
underlying the Award(s) and any previous grants made to me under the SIP and
understand that the Firm intends to meet its delivery obligations in shares with
respect to my Award(s), except as may be prohibited by law or described in the
accompanying Award Agreement or supplementary materials.
If I have worked in Switzerland at any time during the earnings period relating
to the Award(s) granted to me as determined by the Firm, (i) I acknowledge that
my Award(s) are subject to tax in accordance with the rulings and method of
calculation of taxable values to be agreed by the Firm with the Federal and/or
Zurich/Geneva cantonal/communal tax authorities or as otherwise directed by the
Firm, and (ii) I hereby agree to be bound by any rulings agreed by the Firm in
respect of any Award(s), which is expected to result in taxation at the time of
delivery of shares (or cash or other property in lieu thereof), and (iii) I
undertake to declare and make a full and accurate income tax declaration in
respect of my Award(s) in accordance with the above ruling or as directed by the
Firm.
I understand and acknowledge that any transfer provisions (including, where
applicable, escrow and other similar provisions, but specifically excluding any
transfer restrictions imposed on any Award(s) in the Award Agreement(s) or the
SIP) in the SIP or related documents will not apply to me (i) to the extent that
the applicability of those provisions would affect the availability of relevant
exemptions or tax favorable treatment, or (ii) otherwise in circumstances
determined by the Firm in its sole discretion.
2. I have read and understand the Firm’s “Notice Periods for Recipients of
Year-End Equity-Based Awards” (the “Notice Policy”), pursuant to which I am
required to provide certain specified advance notice of my intent to leave
employment with the Firm. I understand that in executing this form, I will be
agreeing to provide my employing entity with advance notice of my intention to
leave employment with the Firm as follows:

  •   In the Americas, Japan and Asia Ex-Japan (excluding India): 60 days in
advance of my termination date     •   In Europe, the Middle East, Africa and
India: 90 days in advance of my termination date

and that, where applicable (see the provisions in the Award Summary), the
provisions of the Notice Policy constitute a permanent change to my terms and
conditions of employment. I agree to this change in consideration of my
continued employment with the Firm and my acceptance of the Award(s), and I
agree to be bound by the Notice Policy as in effect from time-to-time.
I also understand that the terms and conditions of my employment shall be
permanently changed so that, in the event that I resign from the Firm, the Firm
may either:

  •   Unilaterally waive or reduce the notice period otherwise applicable to my
employment, or     •   Take such other action as shall have that effect.

I acknowledge that the Firm retains its right to bring forward the end of the
notice period to such earlier date, and that I will not be entitled to any
salary, wages, or benefits after such earlier date. In addition, I understand
that I will not receive pay in lieu for any period of notice that has been
waived or reduced.
This agreement concerning my notice period is being made for and on behalf of my
Goldman Sachs employing entity, and implementation of the Notice Policy does not
create an employment relationship between me and The Goldman Sachs Group, Inc.
I understand that unless the notice period is waived by agreement or
unilaterally as set out above, or I have exercised a statutory right to make a
payment in lieu of my notice period, I will be paid my base salary and will
continue to receive all mandatory benefits during the notice period. I
understand that during my notice period I may (subject to any applicable laws to
the contrary) be required to remain away from the Firm’s offices, and/or be
removed from any assigned duties or assigned to other suitable duties during my
notice period.
I understand that if I fail to give the full amount of notice as set out above,
or to comply in any respect with the Notice Policy, I will have failed to meet
an obligation I have under an agreement with the Firm, as a result of which the
Firm may have certain rights and I may be subject to certain legal and equitable
rights and remedies, including, without limitation, the forfeiture of the
Award(s) and any other awards granted to me (whether before or after the
Award(s)) under the SIP. The forfeiture of such Award(s) will also apply where I
fail to give the full amount of notice by exercising any right I may have under
applicable legislation to make a payment in lieu of such notice. I also
understand that, if I fail to comply with the Notice Policy, the Firm may be
entitled to an injunction from a court restraining me from violating it.
I understand that, for employees of Archon Group, L.P., the Notice Policy
applies only to Senior Executives.
3. I have read and understand the Firm’s hedging and pledging policies
(including, without limitation, the Firm’s “Policies With Respect to
Transactions Involving GS Shares, Equity Awards and GS Options by Persons
Affiliated with GS Inc.”), and agree to be bound by them (with respect to the
Award(s) and any prior awards under the SIP), both during and following my
employment with the Firm.
4. If a custody account is required, I request that The Bank of New
York Mellon (“BNY Mellon”) (successor in interest to Mellon Bank, N.A.)  open a
custody account for me as described in the enclosed Custody Agreement
among BNY Mellon (as successor in interest to Mellon Bank N.A.), The Goldman
Sachs Group, Inc., and myself. I have received and agree to be bound by the
Custody Agreement (or any other such custody agreement previously entered into
by me or on my behalf), including the applicable restrictions on transfers,
pledges and withdrawals of Common Stock, the provisions permitting the Firm to
monitor my custody account, and the limitations on the liability of
BNY Mellon and the Firm. I also agree to open an account with any other
custodian or broker selected by the Firm, if the Firm, in its sole discretion,
requires me to open an account with such custodian or broker as a condition to
delivery of shares (or cash or other property) underlying the Award(s).
5. If the Firm advanced or loaned me funds to pay certain taxes (including
income taxes and Social Security, or similar contributions) in connection with
the Award(s) (or does so in the future), and if I have not signed a separate
loan agreement governing repayment, I authorize the Firm to withhold from my
compensation any amounts required to reimburse it for any such advance or loan
to the extent permitted by applicable law.
I understand and agree that, if I leave the Firm, I am required immediately to
repay any outstanding amount. I further understand and agree that the Firm has
the right to offset, to the extent permitted by the Award Agreement and
applicable law (including Section 409A of the U.S. Internal Revenue Code of
1986, as amended, which limits the Firm’s ability to offset in the case of
United States taxpayers under certain circumstances), any outstanding amounts
that I then owe the Firm against its delivery obligations under the Award(s) or
against any other amounts the Firm then owes me. I understand that the delivery
of shares pursuant to the Award(s) is conditioned on my satisfaction of any
applicable taxes or social security contributions (collectively referred to as
“tax” or “taxes” for purposes of the SIP and all related documents) in
accordance with the SIP. To the extent permitted by applicable law, the Firm, in
its sole discretion, may require me to provide amounts equal to all or a portion
of any Federal, State, local, foreign or other tax obligations imposed on me or
the Firm in connection with the grant, vesting or delivery of the Award(s) by
requiring me to choose
Year End (China)

 



--------------------------------------------------------------------------------



 



between remitting such amount (i) in cash (or through payroll deduction or
otherwise) or (ii) in the form of proceeds from the Firm’s executing a sale of
shares delivered to me pursuant to the Award(s). However, in no event shall any
such choice or the choice specified in paragraph 6, below, determine, or give me
any discretion to affect, the timing of the delivery of shares or payment of tax
obligations. I understand and agree that the Firm may reduce any year-end cash
bonus that I may receive by an amount equal to the estimated Indian Fringe
Benefit Tax applicable to any award (whether or not vested), as determined by
the Firm in its sole discretion.
6. If I am an individual with separate employment contracts (at any time during
and/or after the Firm’s ___fiscal year), I acknowledge and agree that the Firm
may, in its sole discretion, require (to the extent permitted by applicable law)
that I provide for a reserve in an amount the Firm determines is advisable or
necessary in connection with any actual, anticipated or potential tax
consequences related to my separate employment contracts by requiring me to
choose between remitting such amount (i) in cash (or through payroll deductions
or otherwise) or (ii) in the form of proceeds from the Firm’s executing a sale
of shares delivered to me pursuant to the Award(s) (or any other of my awards
outstanding under the SIP).
7. In connection with any Award Agreement or other interest I may receive in the
SIP or any shares of Common Stock of The Goldman Sachs Group, Inc. that I may
receive in connection with the Award(s) or any award I have previously received
or may receive, or in connection with any amendment or variation thereof or any
documents listed in paragraph 8, I hereby consent to (a) the acceptance by me of
the Award(s) electronically, (b) the giving of instructions in electronic form
whether by me or the Firm, and (c) the receipt in electronic form at my email
address maintained at Goldman Sachs or via Goldman Sachs’ intranet site (or, if
I am no longer employed by the Firm, at such other email address as I may
specify, or via such other electronic means as the Firm and I may agree) all
notices and information that the Firm is required by law to send to me in
connection therewith including, without limitation, any document (or part
thereof) constituting part of a prospectus covering securities that have been
registered under the U.S. Securities Act of 1933, the information contained in
any such document and any information required to be delivered to me under
Rule 428 of the U.S. Securities Act of 1933, including, for example, the annual
report to security holders or the annual report on Form 10-K of The Goldman
Sachs Group, Inc. for its latest fiscal year, and that all prior elections that
I may have made relating to the delivery of any such document in physical form
are hereby revoked and superseded. I agree to check Goldman Sachs’ intranet site
(or, if I am no longer employed by the Firm, such other electronic site as the
Firm and I may agree) periodically as I deem appropriate for any new notices or
information concerning the SIP. I understand that I am not required to consent
to the receipt of such documents in electronic form in order to receive the
Award(s) and that I may decline to receive such documents in electronic form by
contacting Equity Compensation (division of HCM), 30 Hudson Street, 35th Floor,
Jersey City, NJ 07302, telephone (212) 357-1444, which will provide me with hard
copies of such documents upon request. I also understand that this consent is
voluntary and may be revoked at any time on three business days’ written notice.
8. I hereby acknowledge that I have received in electronic form in accordance
with my consent in paragraph 7 the following documents:

  •   The Goldman Sachs Amended and Restated Stock Incentive Plan;     •  
Summary of The Goldman Sachs Amended and Restated Stock Incentive Plan;     •  
Custody Agreement with BNY Mellon;     •   The ___Annual Report for The Goldman
Sachs Group, Inc.;     •   The annual report on Form 10-K for The Goldman Sachs
Group, Inc. for the fiscal year ended ___, filed with the Securities Exchange
Commission on ___;     •   The Award Agreement(s); and     •   Summaries of the
Award(s) (“Award Summary”).

9. I expressly authorize any appropriate representative of the Firm to make any
notifications, filings or remittances of funds that may be required in
connection with the SIP or otherwise on my behalf. Further, if I am an employee
who is resident in South Africa at the time of share acquisition, by accepting
my Award(s), I expressly authorize any appropriate representative of the Firm to
make any required notification on my behalf to the Reserve Bank of South Africa
(or its authorized dealer) in relation to any acquisition of shares for no
consideration under the SIP or other similar filing that may otherwise be
required in South Africa. I acknowledge that any such authorization is effective
from the date of acceptance of my Award(s) until such time as I expressly revoke
the authorization by written notice to any appropriate representative of the
Firm. I understand that this authorization does not create any obligation on the
Firm to deal with any such notifications, filings or remittances of funds that I
may be required to make in connection with the SIP and I accept full
responsibility in this regard.
Consent to Data Collection, Processing and Transfers:



I understand and agree that in connection with the SIP and any other Firm
benefit plan (the “Programs”), to the extent permitted under the laws of the
applicable jurisdiction, the Firm may collect and process various data that is
personal to me, including my name, address, work location, hire date, Social
Security or Social Insurance or taxpayer identification number (required for tax
purposes), type and amount of SIP or other benefit plan award, citizenship or
residency (required for tax purposes) and other similar information reasonably
necessary for the administration of such Programs (collectively referred to as
“Information”) and provide such Information to its affiliates and BNY Mellon
(and its affiliates) or any other service provider, whether in the United States
or elsewhere, as is reasonably necessary for the administration of the Programs
and under the laws of these jurisdictions. I understand that, in certain
circumstances, foreign courts, law enforcement agencies or regulatory agencies
may be entitled to access the Information. I understand that, unless I
explicitly authorize otherwise, the Firm, its affiliates and its service
providers (through their respective employees in charge of the relevant
electronic and manual processing) will use this Information only for purposes of
administering the Programs. I understand that, in the United States and in other
countries to which such Information may be transferred for the administration of
the Programs, the level of data protection is not equivalent to data protection
standards in the member states of the European Union. I understand that, upon
request, to Equity Compensation (division of HCM), 30 Hudson Street, 35th Floor,
Jersey City, NJ 07302, telephone (212) 357-1444, to the extent required under
the laws of the applicable jurisdiction, I may have access to and obtain
communication of the Information and may exercise any of my rights in respect of
such Information, including objecting to the processing of the Information and
requesting that the Information be corrected (if wrong), completed or clarified
(if incomplete or equivocal), or erased (if cannot legally be collected or
kept). Upon request, to the extent required under the laws of the applicable
jurisdiction, Equity Compensation (division of HCM) will also provide me, free
of charge, with a list of all the service providers used in connection with the
Programs at the time of request. I understand that, if I refuse to authorize the
use and transfer of the Information consistent with the above, I may not benefit
from the Programs. I authorize the use and transfer of the Information
consistent with the above for the period of administration of the Programs. In
particular, I authorize (within the limits described above): (i) the data
processing by the Firm (which means The Goldman Sachs Group, Inc. and its
subsidiaries and affiliates); (ii) the data processing by BNY Mellon and its
affiliates; (iii) the data processing by the Firm’s other service providers; and
(iv) the data transfer to the United States and other countries. I further
acknowledge that the Information may be retained by such persons beyond the
period of administration of the Programs to the extent permitted under the laws
of the applicable jurisdiction and I so authorize.
Other Legal Notices:
FOR THE EMPLOYEES ASSIGNED TO A REPRESENTATIVE OFFICE IN THE PEOPLE’S REPUBLIC
OF CHINA
All documentation in relation to the Award(s) is intended for your personal use
and in your capacity as an employee of the Firm (and/or its affiliate) and is
being given to you solely for the purpose of providing you with information
concerning the Award(s) which the Firm may grant to you as an employee of the
Firm (and/or its affiliate) in accordance with the terms of the SIP, this
documentation and the applicable Award Agreement(s). The grant of the Award(s)
has not been and will not be registered with the China Securities Regulatory
Commission of the People’s Republic of China pursuant to relevant securities
laws and regulations, and the Award(s) may not be offered or sold within the
mainland of the People’s Republic of China by means of any of the documentation
in relation to the Award(s) through a public offering or in circumstances which
require a registration or approval of the China Securities Regulatory Commission
of the People’s Republic of China in accordance with the relevant securities
laws and regulations.
NON-COMPETITION AND NON-SOLICITATION RESTRICTIONS FOR EMPLOYEES PROVIDING
SERVICES IN THE PEOPLE’S REPUBLIC OF CHINA
In addition to and without limiting any provisions in the SIP or the applicable
Award Agreement(s) (including without limitation the Award forfeiture,
termination or repayment provisions), I hereby agree to and acknowledge the
following:
(a) If I am providing services to the Firm in Asia, in view of my importance to
the Firm and BGH, I hereby agree that the Firm or BGH would likely suffer
significant harm from me competing with the Firm or BGH for some period of time
after my employment ends. Accordingly, I hereby agree that I will not, without
the written consent of the Firm or BGH, during the Restricted Period in the
Geographic Area:
     (i) form, or acquire a 5% or greater equity ownership, voting or profit
participation interest in, any Covered Competitive Enterprise; or
     (ii) associate (including, but not limited to, association as an officer,
employee, partner, director, consultant, agent or advisor) with any Covered
Competitive Enterprise and in connection with such association engage in, or
directly or indirectly manage or supervise personnel engaged in, any activity:
          i. which is similar or substantially related to any activity in which
I was engaged, in whole or in part, at the Firm,
          ii. for which I had direct or indirect managerial or supervisory
responsibility at the Firm, or
Year End (China)

-2-



--------------------------------------------------------------------------------



 



          iii. which calls for the application of the same or similar
specialized knowledge or skills as those utilized by me in my activities with
the Firm,
at any time during the one-year period immediately prior to termination of my
employment, and, in any such case, irrespective of the purpose of the activity
or whether the activity is or was in furtherance of advisory, agency,
proprietary or fiduciary business of either the Firm or BGH or the Covered
Competitive Enterprise.
(By way of example only, this provision precludes an “advisory” investment
banker from joining a leveraged-buyout firm, a research analyst from becoming a
proprietary trader or joining a hedge fund, or an information systems
professional from joining a management or other consulting firm and providing
information technology consulting services or advice to any Covered Competitive
Enterprise, in each case without the written consent of the Firm or BGH.)
(b) (i) I hereby agree that during the Restricted Period, I will not, in any
manner, directly or indirectly, in Asia (1) Solicit a Covered Client to transact
business with a Covered Competitive Enterprise or to reduce or refrain from
doing any business with the Firm or BGH, or (2) interfere with or damage (or
attempt to interfere with or damage) any relationship between the Firm or BGH
and a Covered Client.
     (ii) To the extent that separate financial consideration may be necessary
in order to enforce the restrictive covenants set forth in Section (a) or
Section (b) (1) above, the Firm will pay you up to 50% of your base salary for
the period in which these provisions are in effect after termination of your
employment.
(c) I hereby agree that during the Restricted Period, I will not, in any manner,
directly or indirectly in Asia:
     (i) Solicit any Covered Personnel to resign from the Firm or BGH or to
apply for or accept employment, consultancy, partnership, membership or similar
status with a Covered Competitive Enterprise;
     (ii) hire or participate in the hiring of any Covered Personnel (whether as
an employee, consultant, or otherwise) by a Covered Competitive Enterprise;
     (iii) participate in the decision to offer Covered Personnel employment,
consultancy, admission into partnership, membership or similar status with a
Covered Competitive Enterprise; or
     (iv) participate in the identification of Covered Personnel for potential
hiring or admission into partnership, membership or similar status with a
Covered Competitive Enterprise.
(d) I acknowledge that I will have violated this provision if, during the
Restricted Period, any Covered Personnel are Solicited, hired, made a consultant
or are accepted into partnership, membership or similar status:
     (i) by any Covered Competitive Enterprise which I form, which bears my
name, or in which I am an owner, a partner, a member or have similar status; or
     (ii) by any Covered Competitive Enterprise, and I have, or are intended to
have, managerial or supervisory responsibility for such Covered Personnel.
(e) I understand that the Restrictions may limit my ability to earn a livelihood
in a business similar to the business of the Firm or BGH. I acknowledge that a
violation on my part of any of the Restrictions would cause immeasurable and
irreparable damage to the Firm or BGH. Accordingly, I agree that the Firm and/or
BGH will be entitled to injunctive relief in any court of competent jurisdiction
for any actual or threatened violation of any of the Restrictions in addition to
any other remedies it or they may have.
I also acknowledge that a violation of any of the Restrictions would constitute
my failure to meet an obligation I have under an agreement between me and the
Firm that was entered into in connection with my employment with the Firm, and
may constitute “Cause” for purposes of any equity-based awards granted to me by
the Firm and/or BGH and will result in my forfeiting such equity-based awards.
(f) If any provision (or part of a provision) of the Restrictions is held by a
court of competent jurisdiction to be invalid, illegal or unenforceable (whether
in whole or in part), such provision will be deemed modified or severed to the
extent, but only to the extent, of such invalidity, illegality or
unenforceability and the remaining such provisions will not be affected thereby;
provided, however, that if any of the Restrictions are held by a court of
competent jurisdiction to be invalid, illegal or unenforceable because it
exceeds the maximum time period such court determines is acceptable to permit
such provision to be enforceable, such Restriction will be deemed to be modified
to the minimum extent necessary to modify such time period in order to make such
provision enforceable hereunder.
(g) Any benefit that I give or am deemed to have given by virtue of the
Restrictions is received jointly and severally by the Firm (including any entity
of the Firm to which I provide services from time to time) or BGH.
(h) Any benefit that the Firm gives or is deemed to have given to me by virtue
of the SIP and Award Agreement(s) is rendered jointly on its own behalf and on
behalf of the Firm (including any entity of the Firm to which I provide services
from time to time) and BGH.
(i) I acknowledge that the Restrictions set out in this clause are reasonable
and necessary for the protection of the legitimate interests of the Firm and
BGH, and that, having regard to those interests, such restrictions do not impose
an unreasonable burden on me.
(j) The Restrictions shall remain in full force and effect and survive the
termination of my employment for any reason whatsoever.
(k) If I am a Managing Director subject to a Managing Director Agreement, the
Restrictions shall not apply to me.
(l) If I am a Private Wealth Management employee subject to an Employee
Agreement Regarding Confidential and Proprietary Information and Materials and
Non-Solicitation, I will not be subject to the restrictions contained in clause
(b) of the Restrictions.
(m) For the purposes of the Restrictions only, the following terms have the
following meanings:
     “Asia” means the PRC, Hong Kong SAR, Taiwan, Japan, Korea, India,
Singapore, Indonesia, Malaysia, Thailand, Philippines, Brunei and Vietnam.
     “BGH” means Beijing Gao Hua Securities Company Limited, its subsidiaries
and affiliates, and its respective successors.
     “Covered Client” means any client or prospective client of the Firm or BGH
(i) to whom I provided services in the 12 months prior to the Notice Date, or
(ii) for whom I transacted business in the 12 months prior to the Notice Date,
or (iii) whose identity became known to me in connection with my relationship
with or employment by the Firm or BGH in the 12 months prior to the Notice Date
and with respect to whom I had access to confidential information.
     “Covered Competitive Enterprise” means a business enterprise that
(i) engages in any activity, or (ii) owns or controls a significant interest in
any entity that engages in any activity that, in either case, competes anywhere
with any activity in which the Firm or BGH is engaged. The activities covered by
the previous sentence include, without limitation, financial services such as
investment banking, public or private finance, lending, financial advisory
services, private investing (for anyone other than me and members of my family),
merchant banking, asset or hedge fund management, insurance or reinsurance
underwriting or brokerage, property management, or securities, futures,
commodities, energy, derivatives or currency brokerage, sales, lending, custody,
clearance, settlement or trading.
     “Covered Personnel” means any Firm or BGH employee, consultant or Managing
Director with whom I had material contact or dealings within the last 12 months
of my employment with the Firm or in relation to whom I had access to
confidential information.
     “Employment Period” means the period from the commencement of my employment
with, or transfer, assignment or secondment to the Firm and ending with the date
of termination of my employment with, or transfer, assignment or secondment to
the Firm.
     “Covered Extended Absence” means my absence from active employment for at
least 180 days in any 12-month period as a result of my incapacity due to mental
or physical illness, as determined by the Firm.
     “Geographic Area” means (i) the PRC, including Hong Kong, Macao and Taiwan;
and/or (ii) any other country in Asia in relation to which I have substantial
product and/or geographical market responsibilities; and/or (iii) any other
country in Asia in relation to which I have substantial employee managerial
responsibilities as of the date of execution of this signature card.
     “Notice Date” means the date on which either I or the Firm gives notice of
(i) the conclusion of my transfer, assignment or secondment to any member of the
Firm, or (ii) the termination of my employment with the Firm, or if the
termination is for cause or Covered Extended Absence, the date on which such
termination occurs.
     “PRC” means the People’s Republic of China.
     “Restricted Period” means (i) during the Employment Period; and (ii) for
the period of notice in my employment contract or the period stated in this
signature card commencing from the Notice Date (whichever is longer),
irrespective of whether the termination is for cause or Covered Extended Absence
or whether I receive a payment in lieu of all or part of that notice period.
     “Restrictions” means the non-competition and non-solicitation restrictions
for employees providing services in the PRC as set out in (a) to (n) of this
section of this signature card.
     “Solicit” means any direct or indirect communication of any kind
whatsoever, regardless of by whom initiated, inviting, advising, encouraging or
requesting any person or entity, in any manner, to take or refrain from taking
any action.
(n) The Restrictions shall be governed by and construed in accordance with the
laws of the jurisdiction in which my employment relationship governed.
Year End (China)

-3-



--------------------------------------------------------------------------------



 



             
Signature
      Date:    
 
             
Print Name:
      Employee ID #:    
 
           

Year End (China)

-4-